             Case:20-01947-jwb          Doc #:477 Filed: 05/04/2021             Page 1 of 3



                           UNITED STATES BANKRUPTCY COURT
                         FOR THE WESTERN DISTRICT OF MICHIGAN

In re:
                                                                  Chapter 11
BARFLY VENTURES, LLC, et al,1                                     Case No. 20-01947-jwb
                                                                  Hon. James W. Boyd
                    Debtors.                                     Jointly Administered
______________________________________/


    EX PARTE MOTION TO CORRECT THE ORDER APPROVING FIRST AND FINAL FEE
        APPLICATION OF WARNER NORCROSS + JUDD LPP OF COMPENSATION
         AND REIMBURSEMENT OF EXPENSES AS COUNSEL TO THE DEBTORS

        NOW COMES the Debtors by and through their attorneys, Warner Norcross + Judd LLP
(“WNJ”), and moves the Court to allow the Debtors to amend the Order Approving First and Final Fee
Application of Warner Norcross + Judd LLP of Compensation and Reimbursement of Expenses as
Counsel to the Debtors (Dkt. No 475) to correct the amount of compensation and fees sought. WNJ’s fee
application (Dkt. 446) sought fees in the amount of $259,294.00 and expenses in the amount of
$54,787.87, for a total of $314,081.87. WNJ’s supplemental fee application sought additional fees in the
amount of $8,753.50 and $0.00. The order that WNJ uploaded to the Court’s system incorrectly only
included the supplemental fees sought. Therefore, WNJ requests that the Court enter the amended order
attached as Exhibit A.

Dated: May 4, 2021                               Respectfully submitted,
                                                 WARNER NORCROSS + JUDD LLP

                                                 /s/ Elisabeth M. Von Eitzen
                                                 Elisabeth M. Von Eitzen (P70183)
                                                 150 Ottawa Avenue, NW Ste. 1500
                                                 Grand Rapids, Michigan 49503
                                                 Telephone: (616) 752-2000




1
  The Debtors are: Barfly Ventures, LLC (8379), Barfly Management, LLC (6274), 9 Volt, LLC (d/b/a
HopCat)(1129), 50 Amp Fuse, LLC (d/b/a Stella’s Lounge)(3684), GRBC Holdings, LLC (d/b/a Grand Rapids
Brewing Company)(2130), E L Brewpub, LLC (d/b/a HopCat East Lansing)(5334), HopCat-Ann Arbor, LLC
(5229), HopCat-Chicago, LLC (7552), HopCat-Concessions, LLC (2597), HopCat-Detroit, LLC (8519), HopCat-
GR Beltline, LLC (9149), HopCat-Holland, LLC (7132), HopCat-Indianapolis, LLC (d/b/a HopCat-Broad
Ripple)(7970), HopCat-Kalamazoo, LLC (8992), HopCat-Kansas City, LLC (d/b/a HopCat,-KC, LLC and
Tikicat)(6242), HopCat-Lexington, LLC (6748), HopCat-Lincoln, LLC (2999), HopCat-Louisville, LLC (0252),
HopCat-Madison, LLC (9108), HopCat-Minneapolis, LLC (8622), HopCat-Port St. Lucie, LLC (0616), HopCat-
Royal Oak, LLC (1935), HopCat-St. Louis, LLC (6994), Luck of the Irish, LLC (d/b/a The Waldron Public House,
LLC and McFadden’s Restaurant Saloon)(4255).
              Case:20-01947-jwb      Doc #:477 Filed: 05/04/2021       Page 2 of 3



                                           EXHIBIT A


                       UNITED STATES BANKRUPTCY COURT
                     FOR THE WESTERN DISTRICT OF MICHIGAN

In re:
                                                           Chapter 11
BARFLY VENTURES, LLC, et al,2                              Case No. 20-01947-jwb
                                                           Hon. James W. Boyd
                  Debtors.                                 Jointly Administered
______________________________________/

            ORDER APPROVING FIRST AND FINAL FEE APPLICATION OF
               WARNER NORCROSS + JUDD LPP OF COMPENSATION
         AND REIMBURSEMENT OF EXPENSES AS COUNSEL TO THE DEBTORS

         This matter has come before the Court on the First and Final Fee Application of Warner

Norcross + Judd LPP of Compensation and Reimbursement of Expenses as Counsel to the

Debtors (the “Fee Application”) filed by Warner Norcross + Judd LLP (“WNJ”). WNJ is

seeking payment of compensation in the amount of $259,294.00 and for reimbursement of

expenses in the amount of $54,787.87.       Notice of the Fee Application was sufficient and

consistent with the Procedures Order3 and no objections to the Fee Application have been filed.

         IT IS HEREBY ORDERED:

         1.     The Fee Application is granted.



2
  The Debtors are: Barfly Ventures, LLC (8379), Barfly Management, LLC (6274), 9 Volt, LLC
(d/b/a HopCat)(1129), 50 Amp Fuse, LLC (d/b/a Stella’s Lounge)(3684), GRBC Holdings, LLC
(d/b/a Grand Rapids Brewing Company)(2130), E L Brewpub, LLC (d/b/a HopCat East
Lansing)(5334), HopCat-Ann Arbor, LLC (5229), HopCat-Chicago, LLC (7552), HopCat-
Concessions, LLC (2597), HopCat-Detroit, LLC (8519), HopCat-GR Beltline, LLC (9149),
HopCat-Holland, LLC (7132), HopCat-Indianapolis, LLC (d/b/a HopCat-Broad Ripple)(7970),
HopCat-Kalamazoo, LLC (8992), HopCat-Kansas City, LLC (d/b/a HopCat,-KC, LLC and
Tikicat)(6242), HopCat-Lexington, LLC (6748), HopCat-Lincoln, LLC (2999), HopCat-
Louisville, LLC (0252), HopCat-Madison, LLC (9108), HopCat-Minneapolis, LLC (8622),
HopCat-Port St. Lucie, LLC (0616), HopCat-Royal Oak, LLC (1935), HopCat-St. Louis, LLC
(6994), Luck of the Irish, LLC (d/b/a The Waldron Public House, LLC and McFadden’s
Restaurant Saloon)(4255).
3
  Capitalized terms not otherwise defined herein shall have the meaning given to them in the Fee
Application.
                Case:20-01947-jwb      Doc #:477 Filed: 05/04/2021       Page 3 of 3




           2.     WNJ is granted an allowed administrative expense under section 503(b)(2) for

professional fees and expenses incurred during the Compensation Period in the amount of

$314,081.87.

           3.     The fees and expenses set forth in the Supplemental Fee Statement filed by WNJ

in the amount of $8,753.50, are allowed and approved on a final basis.

           4.     The Debtors are authorized and directed to promptly pay to WNJ the outstanding

balance of the fees and expenses allowed under this Order.

           5.     This Court retains exclusive jurisdiction to resolve any dispute arising from or

related to this Order.

                                         END OF ORDER


Order prepared and submitted by:

WARNER NORCROSS +JUDD LLP
Elisabeth M. Von Eitzen (P70183)
150 Ottawa Avenue, NW Suite 1500
Grand Rapids, MI 49503
(616) 752-2000
evoneitzen@wnj.com
Counsel for Debtors
21464507
